PER CURIAM
(En reconsideración)
HH
AI amparo de nuestra decisión en el recurso de 11 de enero de 2000 (Angueira v. J.L.B.P., 150 D.P.R. 10 (2000), la peticionaria Katherine Angueira Navarro acudió ante la Junta de Libertad Bajo Palabra (en adelante Junta) “para examinar, en primera instancia, los expedientes psicológi-cos, psiquiátricos y aquella documentación relacionada con la salud mental, entre otros, que arrojen luz sobre la ale-gada rehabilitación” del liberado Agapito Pérez Cruz.
La Junta puso a su disposición el expediente del confi-nado, “con excepción de los informes médicos que contiene el mismo y* el nombre de terceras personas que aportaron información en carácter confidencial o su contenido si es posible descubrir por la información, cuál fue la persona que la proveyó”. Justificó su negativa al argumentar que el acceso a la documentación no era irrestricto, y los informes sicológicos y siquiátricos de las diversas entidades evalua-tivas (Negociado de Evaluación y Asesoramiento, Servicios de Salud Mental Correccional y Hospital Correccional Fo-rense Siquiátrico) mantenían su carácter confidencial, se-*608gún el Código de Salud Mental de Puerto Rico,(1) hasta que mediara orden judicial o una autorización escrita del confinado.
Insatisfecha, Angueira Navarro vino ante nos y solicitó, en cumplimiento de sentencia, que ordenemos a la Junta darle acceso al expediente completo del liberado Pérez Cruz, incluso los informes médicos, siquiátricos, sicológi-cos, y los resultados de las pruebas mandatorias del Virus de Inmunodeficiencia Humana (VIH). Pidió, además, que la Junta preparara un inventario de “todos los documentos que han formado, forman y/o formarán parte del expedien-te” y nos lo eleve. Finalmente, en la alternativa, solicitó que, de entender que la negativa de la Junta respondió a una interpretación adecuada de nuestra decisión anterior, acogiéramos su escrito como una reconsideración.
Con el beneficio de la comparecencia de ambas partes, por ser oportuna, reconsideramos.
II
Se recordará que nuestra decisión estuvo inspirada en darle sustancia y significado al “derecho de una víctima de delito” a emitir una opinión informada sobre la concesión o denegación de libertad bajo palabra a su victimario. Carac-terizamos como necesario tener acceso amplio al expe-diente del ofensor. Sostuvimos, a esos efectos, que el re-clamo de confidencialidad del Estado sobre dicho expediente admitía ciertas excepciones, entre las que figu-raba el derecho de la víctima a informarse adecuadamente de los datos allí contenidos.
Como resultado, nuestro mandato a la Junta tuvo el propósito remedial de facilitar a Angueira Navarro los do-cumentos del expediente de Agapito Pérez Cruz, salvo aquellos considerados confidenciales a tenor con el Código *609de Salud Mental. Sujetamos su alcance a una orden pro-tectora permanente para limitar su uso exclusivo a la in-tervención y trámite ante la Junta.
III
En su proyección remedial, la reconsideración de Angueira Navarro nos ha convencido de que el remedio quedó trunco. Su eficacia plena exige que ordenemos a la Junta que permita examinar todos los documentos que la Junta tomó o pudo haber tomado en consideración. Como víctima su derecho a opinar sobre la decisión de la Junta debe extenderse a todos los aspectos relacionados con la rehabilitación del confinado, incluso los médicos (siquiátricos y sicológicos).
Esta conclusión se fundamenta en el texto crucial del Art. 3-A de la Ley Núm. 90 de 27 de julio de 1995, que dispone:
En aquellos procedimientos que se celebren con motivo de la concesión o modificación del privilegio a la libertad bajo pala-bra, y en la vista final para su revocación se garantizará a la víctima del delito por el cual fue convicto el liberado o la persona recluida, los siguientes derechos:
(1) Comparecer, ya sea oralmente o por escrito, para presen-tar ante la Junta su opinión sobre:
(a) La determinación que en su momento deba tomarse con relación al beneficio del privilegio, y
(b) el impacto económico, emocional o físico que ha causado la comisión del delito sobre la víctima y su familia.
(2) Estar presente como observador en la vista.
(3) Mediante solicitud al efecto, testificar en la vista en au-sencia del liberado o confinado. 1995 Leyes de Puerto Rico 414.
Nos cuestiona seriamente que la comparecencia de la víctima del delito, al versar sobre la posible determinación de la Junta de conceder o denegar el privilegio de liberación del confinado, tiene que ser informada. Como sostuvimos previamente,
[e]se trámite, conforme el Art. 7 de la Ley Núm. 118, supra, *610está ‘directamente relacionado con la administración de la jus-ticia’ en un caso criminal. Por ello, la divulgación de tal infor-mación debe considerarse y permitirse. Negarle a la víctima el acceso al expediente de su ofensor significaría que la Asamblea Legislativa reconoció sólo “proforma” el derecho a opinar, pues, sustancial y prácticamente le haría imposible ejercerlo infor-mada y adecuadamente. Carecería cíe sentido espiritual y prag-mático esta importante legislación. (Énfasis suplido.) Angueira v. J.L.B.P., supra, pág. 27.
Los documentos específicos que han de ponerse a disposición de la víctima tienen que corresponder con los que tiene o puede tener a su disposición la Junta al momento de tomar su decisión. Así los detalla el Art. IX de su reglamento:
ARTÍCULO IX: DOCUMENTACIÓN A CONSIDERARSE PARA LA DETERMINACIÓN SOBRE LA SOLICITUD DE LIBERTAD BAJO PALABRA
Al considerar un caso para libertad bajo palabra la Junta tendrá ante si los siguientes documentos:

A. La totalidad del expediente penal y social del confinado.

B. La hoja de liquidación de sentencia(s) que cumple el confinado.
C. El informe de corroboración sometido por la Administra-ción de Corrección, incluyendo los siguientes datos:
1. Verificación de residencia fija o alternada.
2. Idoneidad del amigo y consejero.
3. Oferta de empleo o plan de estudio.
4. Tratamiento para condiciones de salud, tales como adic-ción a drogas, alcoholismo, salud mental o física, o combinación de cualquiera de ellas.
5. Naturaleza y circunstancias del delito o los delitos por los cuales cumple sentencia.
6. Historial social, médico psicológico y psiquiátrico del confinado.
7. Actitud del perjudicado y su familia.
8. Actitud de la comunidad donde va a residir el confinado de serle concedida su solicitud favorablemente.
9. Historial de ajuste institucional.
10. Evaluación total del expediente del caso. (Énfasis suplido.) Art. IX del Reglamento de la Junta de Libertad Bajo Palabra Núm. 3570 de 26 de agosto de 1987, págs. 13-14.
Es evidente, pues, que la Junta puede —y debe, *611en casos como el que nos ocupa— considerar la evaluación médica, sicológica y siquiátrica de un confinado al exami-nar si le otorga el privilegio de libertad bajo palabra. Deci-mos “debe” pues, a los efectos de la disponibilidad del ex-pediente, la medida (test) real determinante no es si la Junta discrecional y efectivamente utilizó alguno o todos los documentos, resúmenes o informes complementarios en su decisión. Lo importante es, desde el punto de vista de la víctima, el ejercicio subsiguiente de su derecho a opinar. De lo contrario, la Junta, al no tomar en cuenta todos los documentos, estaría restringiéndole información y, con ello, el valor de su comparecencia. Todos los documentos mencionados en el Artículo IX del Reglamento de la Junta deben estar accesibles a la víctima; en sus manos se le da sustantividad plena al derecho a expresar su opinión. Ló-gicamente, la opción de la Junta de considerar o no un informe forma parte de la evaluación y cuestionamiento.
IV
En consecuencia, vía reconsideración, procede, a los fines de declarar el alcance y la determinación de confiden-cialidad sobre los documentos de índole médica que figuran en el expediente del confinado (Acápite IV de la opinión de 11 de enero de 2000), ordenamos a la Junta que le facili-tara a Angueira Navarro todos los documentos que figuren en el expediente de Agapito Pérez Cruz, incluso, pero sin limitarse, a los médicos, sicológicos y siquiátricos, y a aquellos otros que correspondan a los mencionados en el Art. IX del Reglamento de la Junta de Libertad Bajo Pala-bra, supra.
Reiteramos, no obstante, que dicha orden “[c]onlleva también una orden protectora judicial permanente, so pena de desacato, para asegurar que no se revelen las fuentes de información y las víctimas se comprometan a utilizar la información exclusivamente para el fin recia-*612mado, no la divulgación pública”. Opinión de 11 de enero de 2000, pág. 16.
Se concede a la señora Angueira Navarro un nuevo tér-mino de veinte (20) días, a partir de la fecha en que con-cluya el examen de estos documentos para presentar, si así lo estima necesario, una moción de reconsideración ante la Junta mediante la cual exponga su opinión informada so-bre la solicitud de libertad bajo palabra presentada por Pérez Cruz. En el ejercicio de la discreción que le confiere la ley, la Junta decidirá los méritos de dicha moción me-diante la correspondiente resolución.

Se dictará la correspondiente sentencia.

El Juez Asociado Señor Fuster Berlingeri emitió una opinión de conformidad. La Juez Asociada Señora Naveira de Rodón concurrió con el resultado sin opinión escrita.
— O —
Opinión de conformidad emitida por el
Juez Asociado Señor Fuster Berlingeri.
Una mayoría del Tribunal al fin aclara y extiende el alcance de lo que establecimos en nuestra opinión anterior en el caso de autos, de 11 de enero de 2000. De este modo no queda duda alguna del amplio derecho que tienen las víctimas de delito a una participación activa e informada en los procedimientos para la concesión o negación del pri-vilegio a la libertad bajo palabra a los convictos de los de-litos en cuestión.
Tuvimos antes la oportunidad de hacer la aclaración que hoy formulamos, en el caso reciente Vigoreaux Lorenzana v. J.L.B.P., 150 D.P.R. 195 (2000). La mayoría del Tribunal no actuó entonces como hoy lo hace, afectando adversamente así los derechos del peticionario en dicho caso. Por ello disentí en esa ocasión de la decisión de la mayoría. Hoy se rectifica ese error, al menos en lo doctri*613nal, con lo que se valida el decir de que “más vale tarde que nunca”.
A partir de hoy queda claro que el referido derecho de las víctimas de delito se extiende a todo el expediente de su ofensor. Ya no es lícito que la Junta de Libertad Bajo Pala-bra continúe arrastrando los pies con respecto a las solici-tudes de información pertinente que formulen las víctimas de delito en los procedimientos en cuestión. Nuestro crite-rio anterior ha prevalecido, por lo que me place poder emi-tir un voto en conformidad con respecto a este nuevo dic-tamen del foro.

 Art. III-2 (3-202) de la Ley Núm. 116 de 12 de junio de 1980(24 L.P.R.A. see. 5003).